UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SCOTT MERCHANT,

                                 Plaintiff,
                                                                   19-CV-11122 (CM)
                     -against-
                                                                ORDER OF DISMISSAL
 DEPARTMENT OF HEALTH SERVICES;
 DEPARTMENT OF CORRECTIONS,

                                 Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       By order dated December 9, 2019, the Court directed Plaintiff to either pay the $400.00

in fees that are required to file a civil action in this court or submit a completed prisoner

authorization within thirty days.1 That order specified that failure to comply would result in

dismissal of the complaint. Plaintiff has not filed a prisoner authorization or paid the filing fees.

Accordingly, the complaint is dismissed without prejudice. See 28 U.S.C. §§ 1914, 1915.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order

would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose




       1
         Plaintiff filed this action while in the custody of the New York City Department of
Correction on Rikers Island. On December 19, 2019, the order ‒ which was mailed to Rikers
Island ‒ was returned to the Court with a notation on the envelope indicating that Plaintiff had
been discharged from that facility. Plaintiff had been transferred to the custody of the New York
State Department of Corrections and Community Supervision and was incarcerated in Clinton
Correctional Facility. See http://nysdoccslookup.doccs.ny.gov/GCA00P00/WIQ1/WINQ000 (last
visited March 10, 2020). On January 24, 2020, the Court sent the order to Plaintiff at Clinton.
of an appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that an

appellant demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:   March 10, 2020
          New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge




                                               2
